DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1-6 under 35 U.S.C. 101, 102, and 103 is withdrawn in view of applicants’ amendment of claim 1.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Catherine Martineau on 07/19/2022 and 07/26/2022.
Please amend claims 1, 4, and 22-32 as follows:
1. (Currently Amended) A synthetic polypeptide consisting of amino acid sequence (SEQ ID NO: 13) Tyr - lle -Pro -X4 - Glu - Gln - Lys – X8- X9- Phe – X11 - Gln - X13 - Pro - Gln - Thr; 
wherein, independently from each other: 
X4 is Lys or Ala or other conservative polar amino acid substitution; 
X5 is Tyr or Ala or other conservative hydrophobic amino acid substitution, 
X6 is Ser or Ala or other conservative polar non-charged amino acid substitution, 
X11 is Leu or Ala or other conservative hydrophobic amino acid substitution, and, 
X13 is Asn or Ala or other conservative polar non-charged amino acid substitution; 
wherein the synthetic polypeptide is capped with an acyl group, acetyl group or fluorophore, and an amide at the C-terminus; 
wherein the synthetic polypeptide is a cyclic peptide having intramolecular cross-linking between amino acid side chains; 
and, 
wherein the synthetic polypeptide mimics a folded a-helix within human growth hormone (hGH); and inhibits hGH binding to human growth hormone receptor (hGHR), and inhibits intracellular signaling cascades that are controlled by hGH.
4. (Currently Amended) The composition of claim 3, wherein the synthetic polypeptide is a sequence mimetic of the human growth Hormone (hGH) between residues 36-51 which is a region within Site 1 of the hGH that interacts with the hGHR 
22. (Currently Amended) A synthetic polypeptide consisting of amino acid sequence (SEQ ID NO: 14) 
Tyr - Ile - Pro -X4 – X5- X6 – X7- X8 - X9- X10 - X11 - X12- X13- Pro - Gln - Thr; 
wherein, independently from each other: 
X4 is Lys or Ala, 
X5 is Glu or Ala, 
X6 is Gln or Ala, 
X7 is Lys or Ala, 
X8 is Tyr or Ala, 
X9 is Ser or Ala, 
X10 is Phe or Ala, 
X11 is Leu or Ala, 
X12 is Gln or Ala, 
X13 is Asn or Ala; 
wherein the synthetic polypeptide is a cyclic peptide having intramolecular cross-linking between amino acid side chains; and, 
wherein the synthetic polypeptide mimics a folded a-helix within human growth hormone (hGH) and inhibits expression of hGH.
23. (Currently amended) The polypeptide of claim 1, 
24. (Currently amended) The polypeptide of claim 1, 
25. (Currently amended) The polypeptide of claim 1, 
26. (Currently amended) The polypeptide of claim 1, 
27. (Currently amended) The polypeptide of claim 1, 
28. (Currently amended) The polypeptide of claim 1, 
29. (Currently amended) The polypeptide of claim 1, 
30. (Currently amended) The polypeptide of claim 1, 
31. (Currently amended) The polypeptide of claim 1, 
32. (Currently amended) The polypeptide of claim 1, 

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A synthetic polypeptide consisting of amino acid sequence of SEQ ID NO: 13 and 14 was not uncovered in any prior art.
The closet prior art is US 5864008 (hereinafter “the ‘’008 patent). the ‘008 patent teaches a peptide from the human growth hormone comprising the amino acid residues YIPKEQKYSFLONPQTSLC (SEQ ID NO: 4) (col. 4, line 15-18) which comprises the instant SEQ ID NO: 1. The peptide of ‘008 comprises the instant peptide but does not consist of the instant peptide. Furthermore, ‘008 does not teach that the peptide is capped with an acyl group, acetyl group or fluorophore, and an amide at the C-terminus or that the synthetic polypeptide is a cyclic peptide having intramolecular cross-linking between amino acid side chains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Claims 1-6, 22-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615